The opinion of the court was delivered by
Steele, J.
The money which the plaintiff seeks in this action to recover was paid by him to the defendants in New York on a wagering contract, made in that state. The.law of the place where the contract was made and executed will determine what rights the respective parties acquire under it. It is agreed that by the law of New York the plaintiff would be entitled to recover the money so lost, by a proper action in the courts of that state. It is not stated whether wagering contracts are prohibited in New York, or subject the parties to any penalty, but only that the money lost upon them may be recovered by the loser. If the law of New York merely gave the plaintiff a right of action against the defendants for a penalty, that action could not be enforced here. Penal actions are local in their nature and only lie in the forum where the penal law which has been violated is in force. But the stipulation that the plaintiff would in New York be entitled to recover the money he has paid upon the wager can not fairly be understood to refer to any statutory right, to sue for a penalty. It amounts to an agreement or concession that, by the law of New York, the plaintiff would be entitled to treat this money as his funds in the defendants’ hands which they hold against good conscience and to the plaintiff’s use. This being so, the right of action for its recovery would be not local but transitory, as for any ordinary debt, and may be enforced in any forum which obtains jurisdiction of the parties. It is entirely.immaterial whether under a similar contract made in Vermont the plaintiff could obtain relief. So long as by the law of New York, where the contract was made, the defendants obtained no valid title to. the money, they obtained no title at all, and they can not invoke the law of any other state to give them one. .
We therefore have no occasion to say whether the plaintiff could have recovered the money if the wager had been máde in this state.
The judgment of the county court is affirmed.